Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a continuation of parent application no. 16/078,803, which has issued as Patent No. 11,355,444 B2. 
	This Office action is in response to a preliminary amendment filed on 05/04/2022. In the preliminary amendment, the Applicant canceled claims 1-14 and added new claims 15-34. 
Priority
	 Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers in the parent application as required by 37 CFR 1.55.

Information Disclosure Statement
The Applicant submitted three information disclosure statements on 05/06/2022 ("05-06-22 IDS"), 06/27/2022 ("06-27-22 IDS") and 10/07/2022 ("10-07-22 IDS"). Since the Applicant has met the provisions of 37 CFR 1.97, the 05-06-22 IDS, 06-27-22 IDS and 10-07-22 IDS are in compliance and are being considered by the examiner.








Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  SEMICONDUCTOR DEVICE, ELECTRONIC MODULE[[,]] AND ELECTRONIC APPARATUS[[, AND METHOD FOR PRODUCING SEMICONDUCTOR DEVICE]] HAVING EACH HAVING STACKED EMBEDDED ACTIVE COMPONENTS IN MULTILAYER WIRING BOARD  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 18 is indefinite, because "such as" is an exemplary claim language that includes examples or preferences which "...may lead to confusion over the intended scope of a claim." (see MPEP 2173.05(d)).  


Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-19, 21 and 25-34 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pub. No. US 2016/0358889 A1 to Lai et al. ("Lai") (cited in the 05-06-22 IDS).
	Fig. 9 of Lai has been provided to support the rejections below:

    PNG
    media_image1.png
    320
    552
    media_image1.png
    Greyscale








Regarding independent claim 15, Lai teaches a semiconductor device (see Fig. 9) comprising:
a multilayer wiring board 170, 130, 140, 160 (para [0029] - "a first level molding compound 130...A first RDL 140..."; para [0040] - "a second level molding compound 160"; para [0039] discloses RDL 170.), wherein an external connection terminal 180 or 180, 178 (para [0044] - "a plurality of conductive bumps 180 (e.g., solder bumps, or stud bumps) may be formed on landing pads (e.g. UBM pads) 178 on the back side 171 of the second RDL 170.") is provided on a first surface 171 of the multilayer wiring board 170, 130, 140, 160; and
a plurality of active components 150, 110, 110 (para [0040] - "second level die 150"; para [0043] - "first level die 110". Fig. 9 shows two first level die 110, 110 that are situated side-by-side to each other.) that are provided to be stacked inside the multilayer wiring board 170, 130, 140, 160 and are connected to the external connection terminal 180 via a connection via 164 (para [0033] - "TMVs 164 may be formed using a suitable processing technique, and may be formed of a variety of suitable materials (e.g., copper) and layers. In an embodiment, TMVs 164 are formed by a plating technique, such as electroplating...");
wherein the plurality of active components 150, 110, 110 includes a first active component 150 provided closer to a second surface 151 (para [0040] - "top surface 151") that is opposite to the first surface 171, a second active component 110 that is provided closer to the first surface 171 than the first active component 150,
wherein the second active component 110 has a smaller planar area than the first active component 150 and is provided in a projection region of the first active component 150,
wherein the connection via 164 that connects the first active component 150 to the external connection terminal 180 is provided in the projection region of the first active component 150 and is isolated from the second active component 110,
wherein at least one or more 110, 110 of the plurality of active components 150, 110, 110 is a processor (para [0030] -"...the first level die 110 may be an active die such as a logic die or SOC die including an active component(s) such as, but not limited to, a microprocessor..."), and
wherein the connection via 164 is provided perpendicularly to a board surface 173 (para [0043] - "a top side 173") of the multilayer wiring board 170, 130, 140, 160.
	Regarding claim 16, Lai teaches metal wiring 142 (para [0035] - "a redistribution line 142 or multiple redistribution lines 142"; see Fig. 8B) that is provided between the first active component 150 and the second active component 110. 
A limitation of "and wherein the metal wiring electromagnetically shield the first active component and the second active component from each other" does not structurally distinguish the recited metal wiring from that taught by Yu, because it is directed to an intended use or operational characteristic of the recited metal wiring.
Regarding claim 17, Lai teaches the metal wiring 142 that is embedded in one or more interlayer insulating films 140. 
Regarding claim 18, Lai teaches the at least one or more 110, 110 of the plurality of active components 150, 110, 110 that is the processor.
A limitation of "performs an active operation such as amplification or rectification of supplied electric power" does not structurally distinguish the recited processor as it directed to an intended use or operational characteristic of the recited processor. 
Regarding claim 19, Lai teaches at least one or more 110, 110 of the plurality of active components 150, 110, 110 that is the processor that comprises a micro processing unit (MPU) (para [0030] - "microprocessor").
Regarding claim 21, Lai teaches at least one or more 110, 110 of the plurality of active components 150, 110, 110 that is the processor that comprises a chip. 
A limitation of "authentication" does not structurally distinguish the recited processor as it is directed to an intended use or operational characteristic of the recited processor.
Regarding claim 25, Lai teaches the external connection terminal 180, 178 that comprises an electrode terminal 178 or 180. 
Regarding claim 26, Lai teaches the first active component 150 that is bonded to a first interlayer insulating film 140 via a first bonding layer 156, 154 and/or 160 (para [0038] - "solder tips 154...an underfill material 156..."; para [0046] - "second level bonding compound 160."). 
Regarding claim 27, Lai teaches the second active component 110 that is bonded to a second interlayer insulating film 170 via a second bonding layer 130 (para [0043] - "molding compound 130").
Regarding claim 28, Lai teaches an electrode pad 178 (para [0044] - "landing pads (e.g., UBM pads) 178") that is between the external connection terminal 180 and the connection via 164. 
Regarding claim 29, Lai teaches a first electrode 152, 154 and/or148 (para [0038]). A limitation of "that perform input/output to the first active component" does not structurally distinguish the recited first electrode as it is directed to an intended use or operational characteristic of the recited first electrode.
Regarding claim 30, Lai teaches a second electrode 112 or 190 (para [0030] - "landing pads 128"; see Fig. 6; para [0046] - "conductive pillars 190"). A limitation of "that perform input/output to the second active component" does not structurally distinguish the recited second electrode as it is directed to an intended use or operational characteristic of the recited second electrode.

Regarding independent claim 31, Lai teaches an electronic module (para [0002]) comprising:
a semiconductor device (see Fig. 9 or Fig. 11) including:
	a multilayer wiring board 170, 130, 140, 160 (para [0029] - "a first level molding compound 130...A first RDL 140..."; para [0040] - "a second level molding compound 160"; para [0039] discloses RDL 170.), wherein an external connection terminal 180 or 180, 178 (para [0044] - "a plurality of conductive bumps 180 (e.g., solder bumps, or stud bumps) may be formed on landing pads (e.g. UBM pads) 178 on the back side 171 of the second RDL 170.") is provided on a first surface 171 of the multilayer wiring board 170, 130, 140, 160; and
	a plurality of active components 150, 110, 110 (para [0040] - "second level die 150"; para [0043] - "first level die 110". Fig. 9 shows two first level die 110, 110 that are situated side-by-side to each other.) that are provided to be stacked inside the multilayer wiring board 170, 130, 140, 160 and are connected to the external connection terminal 180 via a connection via 164 (para [0033] - "TMVs 164 may be formed using a suitable processing technique, and may be formed of a variety of suitable materials (e.g., copper) and layers. In an embodiment, TMVs 164 are formed by a plating technique, such as electroplating...");
wherein the plurality of active components 150, 110, 110 includes a first active component 150 provided closer to a second surface 151 (para [0040] - "top surface 151") that is opposite to the first surface 171, a second active component 110 that is provided closer to the first surface 171 than the first active component 150,
wherein the second active component 110 has a smaller planar area than the first active component 150 and is provided in a projection region of the first active component 150,
wherein the connection via 164 that connects the first active component 150 to the external connection terminal 180 is provided in the projection region of the first active component 150 and is isolated from the second active component 110,
wherein at least one or more 110, 110 of the plurality of active components 150, 110, 110 is a processor (para [0030] -"...the first level die 110 may be an active die such as a logic die or SOC die including an active component(s) such as, but not limited to, a microprocessor..."), and
wherein the connection via 164 is provided perpendicularly to a board surface 173 (para [0043] - "a top side 173") of the multilayer wiring board 170, 130, 140, 160.
Regarding claim 32, Lai teaches a bump terminal 190 or 190, 280 (para [0029] - "conductive pillars 190"; para [0046] - "conductive bumps 280") that is further provided on the second surface 151, and wherein an electronic component 250 (para [0046] - "a die 250") is provided on the bump terminal 190 or 190, 280 (see Fig. 11). 
Regarding claim 33, Lai teaches a sealing material (Fig. 11 shows the die 250 that is surrounded by a mold.) that seals the electronic component 250. 

Regarding independent claim 34, Lai teaches an electronic apparatus (para [0002]) comprising:
a semiconductor device (see Fig. 9 or Fig. 11) including:
	a multilayer wiring board 170, 130, 140, 160 (para [0029] - "a first level molding compound 130...A first RDL 140..."; para [0040] - "a second level molding compound 160"; para [0039] discloses RDL 170.), wherein an external connection terminal 180 or 180, 178 (para [0044] - "a plurality of conductive bumps 180 (e.g., solder bumps, or stud bumps) may be formed on landing pads (e.g. UBM pads) 178 on the back side 171 of the second RDL 170.") is provided on a first surface 171 of the multilayer wiring board 170, 130, 140, 160; and
	a plurality of active components 150, 110, 110 (para [0040] - "second level die 150"; para [0043] - "first level die 110". Fig. 9 shows two first level die 110, 110 that are situated side-by-side to each other.) that are provided to be stacked inside the multilayer wiring board 170, 130, 140, 160 and are connected to the external connection terminal 180 via a connection via 164 (para [0033] - "TMVs 164 may be formed using a suitable processing technique, and may be formed of a variety of suitable materials (e.g., copper) and layers. In an embodiment, TMVs 164 are formed by a plating technique, such as electroplating...");
wherein the plurality of active components 150, 110, 110 includes a first active component 150 provided closer to a second surface 151 (para [0040] - "top surface 151") that is opposite to the first surface 171, a second active component 110 that is provided closer to the first surface 171 than the first active component 150,
wherein the second active component 110 has a smaller planar area than the first active component 150 and is provided in a projection region of the first active component 150,
wherein the connection via 164 that connects the first active component 150 to the external connection terminal 180 is provided in the projection region of the first active component 150 and is isolated from the second active component 110,
wherein at least one or more 110, 110 of the plurality of active components 150, 110, 110 is a processor (para [0030] -"...the first level die 110 may be an active die such as a logic die or SOC die including an active component(s) such as, but not limited to, a microprocessor..."), and
wherein the connection via 164 is provided perpendicularly to a board surface 173 (para [0043] - "a top side 173") of the multilayer wiring board 170, 130, 140, 160.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lai and further in view of Pub. No. US 2016/0005715 A1 to Fazelpour et al. ("Fazelpour"). 
Regarding claim 20, Lai teaches the at least one or more 110, 110 of the plurality of active components 150, 110, 110 that is a processor, but does not specify that the processor comprises a power management integrated circuit (PMIC).
However, Fazelpour teaches integrating a PMIC into a processor package (para [0001]). Fazelpour recognizes a problem of "having the PMIC located at a distance from the processor substrate" (para [0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Lai by integrating a PMIC into a processor package as taught by Fazelpour, so as minimize the noise that is present at the solder bump or solder joint where the processor die is mounted to the substrate and to reducing allocating of package pins for processor power rails (para [0004]). 



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lai and further in view of Pub. No. US 2006/0013056 A1 to Thompson et al. ("Thompson").
Regarding claim 22, Lai teaches the at least one or more 110, 110 of the plurality of active components 150, 110, 110 that is a processor, but does not specify that the processor comprises synchronized dynamic random-access memory (SDRAM).
However, Thompson teaches that "RAM devices, such as dynamic random access memory (DRAM) devices are typically used as the main memory in computer system" (para [0002]). However, the operating speed of DRAM devices can be slow (para [0002], so SDRAM has been developed to provide faster operation in a synchronous manner. SDRAMs are designed to operate synchronously with the system clock." (para [0003]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Lai by employing SDRAM to provide the function of main memory as taught by Thompson so as to provide faster operation as the SDRAMs operate synchronously with the system clock (Thompson, para [0003]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lai and further in view of examiner's assertion of first official notice. 
Regarding claim 23, Lai teaches the external connection terminal 180 that comprises a solder bump (para [0044]) in a shape of a ball (see Fig. 9), but does not specify that the solder bump comprises a Copper (Cu) core solder ball. 
Examiner asserts a first official notice of the fact that Copper core solder bump or ball is well known in the semiconductor art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Lai by employing copper core solder bump or ball as it has been asserted to be well-known in the semiconductor art with a reasonable expectation of providing electrical terminal with low resistance and being able to use common material employed in semiconductor packages. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lai and further in view of examiner's assertion of second official notice. 
Regarding claim 24, Lai teaches the external connection terminal 180 that comprises a stud bump (para [0044]), but does not specify that the stud bump comprises a Copper (Cu) pillar bump.
Examiner asserts a second official notice of the fact that Copper pillar bump is well known in the semiconductor art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Lai by employing copper pillar bump as it has been asserted to be well-known in the semiconductor art with a reasonable expectation of providing electrical terminal with low resistance and being able to use common material employed in semiconductor packages.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Patent No. 9,524,959 B1 to Yeh et al.

	Pub. No. US 2009/0316373 A1 to Kim et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 December 2022

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.